—Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered June 30, 1992, which granted Warner & Joselson’s motion for leave to withdraw as counsel, stayed all proceedings for 60 days, directed a hearing on attorney’s fees owed to movant, and directed that respondent-appellant’s files and documents be returned to it on the day of the hearing, unanimously affirmed. Order, same court and Justice entered August 21, 1992, inter alia, denying respondent-appellant’s motion for renewal of the motion for leave to withdraw, and resettlement of the June 30, 1992 order, but directing that the question of movant’s services be addressed at the hearing on attorney fees, unanimously affirmed. Appeal from order, same court and Justice, also entered August 21, 1992, which, after a hearing, fixed movant’s fees at $7,675, to include a jury demand fee of $75, and subject to an adjustment of $600 on verification of payment, deemed an appeal from a judgment, same court and Justice, entered on October 13, 1992, awarding movant a total of $7,174.44, and that judgment unanimously affirmed, all with one bill of costs.
The order granting counsel leave to withdraw was not an abuse of discretion, since there had been a long history of nonpayment by the client (Galvano v Galvano, 193 AD2d 779), additional counsel was interfering with the movant’s litigation strategy (Lasser v Nassau Community Coll., 91 AD2d 973), and since appellant made representation of it unreasonably difficult (Bankers Trust Co. v Hogan, 187 AD2d 305).
The IAS Court rendered a fee award in quantum meruit and not, as appellant argues, on an unquestioning acceptance of the original amount billed. Credible evidence in the record supports the IAS Court’s conclusions.
We have considered the appellant’s remaining arguments, and find them to be without merit. Concur — Carro, J. P., Kupferman, Asch, Rubin and Nardelli, JJ.